Citation Nr: 0304121	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  95-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The veteran had active service from June 1946 to April 1948 
in the United States Navy, and from November 1949 to November 
1960 in the United States Air Force. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1994 and February 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.   


FINDINGS OF FACT

1.  The record contains credible supporting evidence 
verifying claimed in-service stressors, consistent with the 
circumstances of the veteran's service, which serve as the 
basis for a competent diagnosis of PTSD.

2.  In a December 1977 decision by the Board, service 
connection for sinusitis was denied.

3.  The evidence associated with the claims file subsequent 
to the Board's December 1977 decision, when considered in 
conjunction with the record as a whole, is cumulative and 
redundant, and is not so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service. 38 U.S.C.A. 
§ 1110 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2002); Pentecost v. Principi, 16 Vet. App. 124 (2002).

2.  The Board's decision of December 1977 which denied 
service connection for sinusitis is final. 38 U.S.C.A. § 
7104(West 1991 & Supp. 2002); 38 C.F.R. § 20.1100 (2002).

3.  The evidence received since December 1977 is not new and 
material to reopen the veteran's claim of entitlement to 
service connection for sinusitis. 38 U.S.C.A. §§ 5103, 5103A, 
5107, 5108 (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA) was passed during the pendency 
of the veteran's claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  The VCAA identifies and describes 
duties on the part of the VA to notify the claimant of the 
evidence needed to substantiate a claim, and to help a 
claimant obtain that evidence.  Id.  These duties have been 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
and 3.326 (2002).  These statutory and regulatory changes are 
liberalizing and are applicable to this appeal.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-313 (1991).

The Board is satisfied that the facts relevant to this claim 
have been properly developed and there are no further actions 
that should be undertaken to comply with the provisions of 
the Act or implementing regulations.  In this case, the RO 
has obtained the veteran's service medical records, private 
treatment records, and VA examinations.  Probative evidence, 
not included in the file, has not been identified.  The Board 
is unaware of any such evidence, and finds that all probative 
evidence has been obtained, to include a VA examination.  
There is no identified probative evidence which remains 
outstanding.  

The veteran has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefits sought on appeal.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
and supplemental statements of the case have informed the 
veteran and his representative of the reasons and bases for 
its decisions, and the information and evidence necessary to 
substantiate the claims.  In particular, in a July 2002 
supplemental statement of the case (SSOC), the veteran was 
notified of the VCAA and that the claims were determined 
based on the medical information of record.  The veteran was 
also notified of the evidence necessary to substantiate his 
claims, as well as VA development activity.  In a September 
2000 statement of the case (SOC), the veteran was notified 
that if he provided more detailed stressor information, an 
additional attempt to confirm the stressor(s) would be made.  
The September 2000 SOC, and the July 2002 SSOC set out the 
applicable law and regulations.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In sum, the Board finds that VA has 
complied with the notice and duty-to-assist provisions of 
VCAA.

The veteran's service medical records were reviewed.  
Entrance examinations for both periods of service were 
negative for any findings, treatment, or diagnoses of a 
psychiatric disability or sinusitis.  In a February 1954 
treatment record, the veteran complained of nervousness and 
anxiety for the past six months.  A January 1958 sinus x-ray 
revealed that the paranasal sinuses were well developed, well 
aerated and appeared to be free of inflammatory disease.  It 
was reported that there was some hypertrophy of the inferior 
turbinate areas which could be on the basis of inflammatory 
or allergic changes.  A January 1958 hospitalization record 
revealed  a diagnosis of sinusitis, acute, maxillary, 
organism undetermined.  In March 1960, the veteran was seen 
in the emergency room complaining of pain in the chest and 
arms.  Over the past six weeks, he had had a definite marked 
increase in somatic complaints, i.e., pulse beating fast, 
pains in the arms, legs, chest, and flatulence.  Examination 
revealed that he was extremely tense and agitated.  The 
impression was anxiety reaction.  It was believed that most 
or all of his symptoms were psychosomatic.  Two days later, 
it was noted that the veteran's history included indigestion, 
excessive flatulence, chest pain, and pain and tingling in 
the left arm, etc., which probably were all due to increasing 
dyspepsia.  On report of medical history for separation 
examination in 1960, the veteran indicated that he did not 
have, and had never had, depression or excessive worry, or 
nervous trouble of any sort.  The discharge examination was 
negative for any findings, treatment, or diagnoses of 
sinusitis, or a psychiatric disability.   

The veteran filed an initial claim for service connection for 
sinusitis in January 1977.

In a March 1977 rating decision, the RO denied service 
connection for sinusitis.  The veteran filed a timely appeal.  
 
In a December 1977 decision, the Board denied service 
connection for sinusitis.  The evidence before the Board 
included the veteran's service medical records, RO hearing 
testimony, and post-service treatment records.  It was noted 
that a private physician reported that he first saw the 
veteran in September 1971 for allergic rhinitis and 
sinusitis.  At a RO hearing, the veteran testified that this 
service records showed treatment for sinusitis on many 
occasions during active duty and that he currently received 
treatment for a sinus condition.  In a March 1963 private 
outpatient treatment record, the veteran was diagnosed with 
sinusitis.  In a December 1976 private outpatient treatment 
summary, it was noted that the veteran was diagnosed with 
sinus headaches.  The Board, in essence, determined that 
there was no medical evidence that the veteran's current 
diagnoses of sinusitis was attributable to service.  It was 
determined that the veteran's diagnosis of sinusitis in 
service was acute and that there were no findings of 
sinusitis on discharge examination.  

The veteran filed a claim for service connection for PTSD in 
March 1994.  In support of his claim, he submitted a PTSD 
stressor statement in which he indicated that for the period 
from October 1952 to August 1953, he served in the mountains 
of Korea.  He indicated his duties included repair and 
maintaining radio signals for aircraft on the front lines.  
He did not know if he was involved in any campaigns, however, 
he maintained that he was shot at by North Korean guerillas 
many times.  He stated that he received a piece of shrapnel 
one time when he was attacked.  He stated that there were 
only 4 guards and himself at a remote post in Korea, 50 miles 
from Taegu.  The only communication was through radio and 
they were repeatedly shot at many times.  He reported that 
many of his friends were killed in Korea.  He felt the 
constant threat of not knowing when he would be fired upon 
and whether he would survive.  The lack of food and water had 
a devastating effect.  He indicated that he could not 
remember names of guards, rank, etc. who were involved in the 
disturbing or distressful events.  He indicated he had been 
treated at a dispensary for the shell fragment wound, but did 
not receive a Purple Heart.

The veteran underwent a VA social and industrial survey and 
psychiatric examination in April 1994.  He reported that the 
difficult part of being in Korea was being sent out to remote 
sites in mountains where he was the technical man to run the 
transmitter which was taking radio signals from the planes 
coming back from the north.  The area was supposedly 
controlled by the South Koreans and the Americans, but there 
were North Korean guerillas and they had a lot of small fire 
arms.  He stated that he received a shrapnel one time from an 
attack where apparently a mortar or hand grenade was used.  
He stated that he was there for about four or five months and 
he estimated about 9 to 10 attacks.  He was always 
apprehensive about when the next one would be and he would 
feel a great amount of pressure and fear.  He stated that two 
friends were killed, one of them was in his unit.  There were 
also three men killed in the next outpost that was similar to 
his.  He had one R&R trip to Japan and he made it alright, 
however, the plane that he was on crashed with 125 service 
men board and all of them were killed.  The examiner's 
diagnosis was anxiety state which was chronic as well as what 
appeared to be panic attacks.  The examiner felt that the 
veteran lacked full criteria for a diagnosis of PTSD.

At a March 1997 personal hearing before a RO hearing officer, 
the veteran testified that he experienced anxiety and nervous 
problems after coming back from his service in Korea.

The veteran submitted numerous private treatment records.  
The records show that in March 1993 and December 1994, the 
veteran was diagnosed with sinusitis.

In a February 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim for service connection for sinusitis.  The veteran 
filed a timely appeal.

At a September 1999 personal hearing before a RO decision 
review officer, the veteran testified that he developed 
psychiatric problems and a chronic sinus condition in 
service.

The veteran's service personnel records were received.  These 
records reflect that from November 1952 to August 1953, the 
veteran served with the 1973d AACS Mobile Communications 
Signal company as a radio mechanic, radio maintenance 
technician, and radio repairman.  Service personnel records 
also confirm the veteran served in Korea.  These records do 
not indicate that the veteran was involved in combat activity 
with the enemy or received any combat-related medals such as 
Combat Infantryman Badge or the Purple Heart.

The veteran underwent a VA psychiatric examination in May 
2000 in which the examiner, after review of the claims folder 
"in detail," including military documents, stressor 
statements, and clinical reports, provided a diagnosis of 
PTSD based on the veteran's alleged combat experiences in 
Korea.  

The RO sent an August 2000 letter to the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), outlining the 
PTSD stressors provided by the veteran with his service 
number and company unit of assignment of "1973rd AACS MobCom 
Sq."

A September 2000 response was received from USASCRUR.  It was 
noted that the information provided was insufficient to 
conduct a meaningful search.  The VA was requested to provide 
additional information which included dates, locations, names 
of casualties, and unit designations.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease during active military service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service is not enough; there must also be chronic 
disability resulting from that injury. If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service Connection Claim 

With regard to a claim of entitlement to service connection 
for PTSD, 38 C.F.R. § 3.304(f) requires the following: 
medical evidence diagnosing PTSD in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  See 38 C.F.R. § 3.304(f).

Prior to March 7, 1997, the effective date of the current 
version of this regulation, and at the time of the October 
1994 rating decision, the old requirements for service 
connection for PTSD were very similar. See 38 C.F.R. § 
3.304(f) (effective prior to March 7, 1997); 64 Fed. Reg. 
32807 - 32808 (June 18, 1999).  However, the prior regulation 
did not provide that the PTSD diagnosis be in accordance with 
38 C.F.R. § 4.125(a) and DSM- IV, but it did provide that if 
the claimed in-service stressor was related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, was accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor. 38 C.F.R. § 3.304(f) (effective 
prior to March 7, 1997).

Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary. Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Board notes, 
however, that the substance of the previous 38 C.F.R. § 
3.304(f) has not been significantly altered.  Under the new 
regulation, the three requirements remain essentially 
unchanged.  It still requires medical evidence of a current 
diagnosis of PTSD, a medical link between current symptoms 
and an in-service stressor, and credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2002).  Therefore, because the general 
requirements of the regulation have not been substantively 
changed, the Board further finds that the veteran was not 
prejudiced by not being notified of the change in the 
regulation.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Turning to the medical evidence of record, the veteran's 
service medical records show that the veteran's psychiatric 
clinical evaluation was normal upon enlistment examination 
and separation examination.  Intervening service medical 
records are devoid of any indication that the veteran 
complained of, was diagnosed with, or treated for, any 
diagnosed psychiatric disorder, including PTSD.  However, in 
a February 1954 treatment report, the veteran complained of 
nervousness and anxiety for the previous six months.

The post-service medical records contain VA psychiatric 
evaluations, one of which includes a diagnosis of PTSD, which 
generally conforms to the requirements of 38 C.F.R. §§ 
3.304(f) and 4.125(a).  In particular, the May 2000 VA 
examiner offered an opinion that the veteran's PTSD was 
produced by the reported in-service stressors that occurred 
in Korea.  As such, the Board concedes that considering the 
evidence currently of record, the first two requirements have 
been met for finding that the veteran has incurred PTSD as a 
result of service.

However, in order to award the veteran service connection for 
PTSD, a third requirement must be met. This requires that 
there be credible supporting evidence verifying that the 
claimed in-service stressors occurred. With regard to this 
last element, the Board finds that under the circumstance of 
this case, with resolution of doubt in the veteran's favor, 
and for the reasons presented herein, there is sufficient 
credible evidence to corroborate the veteran's claimed 
stressors.

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory, that 
is, not contradicted by service records, and "consistent with 
the circumstances, conditions, or hardships of such service." 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2002); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  As was noted 
earlier, the prior regulations addressing PTSD provide that 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor. 38 
C.F.R. § 3.304(f) (effective prior to March 7, 1997). 
Although the revised regulations omit this language, the 
current regulations contemplate that such combat citations 
would constitute supportive evidence of combat activity.

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor. 
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

Corroboration of every detail of a claimed stressor, 
including the appellant's personal participation, is not 
required.  Rather, an appellant only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  Suozzi v. Brown, 10 
Vet. App. 307 (1997).  Further, in Pentecost v. Principi, 16 
Vet. App. 124 (2002), the Court indicated that the fact the 
veteran was stationed with a unit that was present while 
attacks occurred would strongly suggest that he was, indeed, 
exposed to the attacks.

The Board's analysis now turns to the nature of the veteran's 
service in Korea and whether any of his claimed stressors are 
corroborated by credible evidence. The veteran's service 
personnel records reveal that he served in Korea as a radio 
mechanic in a mobile communications signal company.  This is 
consistent with the veteran's contentions with regard to his 
alleged stressors.  There is no indication in the veteran's 
personnel records that he received any service awards that 
would constitute combat citations demonstrating combat 
activity with the enemy.  Further, the veteran has claimed 
receiving a shrapnel injury, however, there is no evidence of 
such an injury in the service medical records.  However, the 
veteran's service personnel records provide credible 
independent corroboration that he served in Korea during the 
Korean Conflict, and that he served in a mobile 
communications signal unit.  A mobile communications signal 
unit, by definition, was not limited to a base and may have 
served in the field where it was possible enemy fire, or the 
threat of enemy fire, was present so as to invoke the alleged 
fear factor.  As such, with resolution of doubt in the 
veteran's favor, and under the circumstances of this case, 
the veteran's claimed stressors are accepted for the purpose 
of fulfilling the requirements of his service connection 
claim for PTSD.  Such stressors are deemed verified by 
credible corroborative evidence.  Therefore, as the evidence 
supports the veteran's claim, entitlement to service 
connection for PTSD is warranted.

New and Material Evidence Claim

The decisions of VA which are unappealed become final. 38 
U.S.C.A. 7104; 38 C.F.R. 20.1103.  Once a decision becomes 
final, new and material evidence is required to reopen the 
claim which was denied.  38 U.S.C.A. 5108 provides that if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

The evidence before the Board in December 1977 included 
service medical records which showed a one time diagnosis of 
acute sinusitis and post-service medical records showing 
treatment and diagnoses of sinusitis.  

The additional evidence added to the record subsequent to the 
Board's decision in December 1977, including hearing 
testimony, is essentially duplicative of contentions and 
evidence previously considered of record. While the 
additional medical records noted above show that the veteran 
was treated for sinusitis in the early 1990's, there remains 
no medical evidence linking the current diagnoses of 
sinusitis to service.  The only evidence of such a 
relationship is contained in the veteran's testimony.  While 
he is competent to testify as to symptoms he might have 
observed, he is not competent to render medical diagnoses or 
to establish an etiological relationship between a disability 
and in-service manifestations. See e.g. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). As such, the "new 
and material evidence" burden of 38 U.S.C.A. § 5108 cannot be 
met by relying on such lay evidence. See Moray v. Brown, 5 
Vet. App. 211, 214 (1993).

Accordingly, the evidence added to the record since the Board 
decision in December 1977 is cumulative or duplicative in 
nature and cannot be considered new and material for the 
purpose of reopening the claim of entitlement to service 
connection for sinusitis.


ORDER

Entitlement to service connection for PTSD is granted.

New and material evidence not having been presented, the 
appeal to reopen the claim of entitlement to service 
connection for sinusitis is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

